Exhibit Exhibit (31.2) CERTIFICATION OF THE CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Rebecca A. Roof, certify that: 1.I have reviewed this Quarterly Report on Form 10-Q/A of Eastman Kodak Company; and 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/ Rebecca A. Roof Rebecca A. Roof Interim Chief Financial Officer Date:October 18, 2013
